Title: Abigail Adams to John Adams, 31 December 1796
From: Adams, Abigail
To: Adams, John


          
            my Dearest Friend
            Decbr 31. 1796 Quincy
          
          I received by the last post, Your Letters of the 14th. 16th 18th & 19th. The frequent and repeated fires in the various capitals of Savanna Baltimore and N york are really shocking, but renderd vastly more allarming from the opinion that they are the effect of design, and not accident. I fear America will be the harbour and assilum of the Dissolute and abandoned of the Nations of Europe, unless more vigilence is adopted with respect to foreigners. I have had many congratulatory compliments in the Week past upon the supposed certainty of your Election. they have not however been unmixd with the alloy which every person sees the station is subject to. Some of the Jacobins in Boston I was told, declared they were glad you were Elected, for now they knew they should be governd by Principles, and not Names. they say H would be the President, and P. the puppet. with respect to mr Jay You know that I believe him an upright honest Man, not given to intrigue, and incapable of Deserting an

old and long tried Friend, a Man of Honour a Man of Principle a Man of Religion. You may recollect, that I have often said to you, H——n is a Man ambitious as Julius Ceasar, a subtle intriguer. his abilities would make him Dangerous if he was to espouse a wrong side. his thirst for Fame is insatiable. I have ever kept My Eye upon him. he has obtaind a great influence over some of the most worthy and amiable of our acquaintance whom I could name. He has allways busied himself in the Election of V P. as you well know.
          I received a Letter from an old Friend and correspondent this week who writes thus,
          “The Election of our friend I hope is sure the only adverse chance is that which favours Mr Pinckney, and if he has the North Carolina votes I think he will be Elected there being every reason to suppose that the other four southern and western states will give him their support. I was more apprehensive of Danger from this quarter than from any other, and before we proceeded to vote, the matter was fully discussed, so that if by her own votes Massachusetts should bring into the Chair a south Carolinian, of respectable Character it is true, but with little or no experience in the Domestic politicks of the union, and exclude a citizen of her own, whose experience station and qualifications, give him the highest pretensions to the office, she will have acted with her Eyes open, and must blame herself for her impolicy.
          The fact is as I am informd from high Authority in N York, that a plan was there laid by a quondum secretary to bring in mr Pinkney, and that it was confidentially extended thro the continent. that Letter was put into the N york post office on the 30 Novbr, and was deliverd to me at our post office on the 14th instead of the 7th of when it was undoubtedly in Boston. had I then received it I should have enforced the Argument for reducing the votes for mr Pinckney, and explaind the motives of some of the Electors who were for giving him a full vote. one of these confessed that he had been conferring with a Senator, and some Members of the House of Rep’s of Congress from this state, through whose instrumantality, this plan was undoubtedly communicated. I confess the conduct of that elector was to me Enigmatical untill I received the Letter.” E. G.
          you may judge from the Statement here made, that the high Authority was aware of the snare, and exerted himself to ward of the blow. H. is as much suspected here as he is with you, and for the Reasons given by the Jacobins. they say H.  knows you will

not be governd. I am ready to think that Enmity to Jefferson was the prevailing Motive. Jefferson I hope will succeed. I believe the Government would be more conciliated, and the bitterness of Party allayd the former Friendship which subsisted between you would tend to harmonize, and Moderation coolness and temperance would reconcile the present jaring interests to concord this is my hope, and I do not Despair of seeing it effected you know my Friendship for that Gentleman has lived through his faults and his errors, to which I have not been blind but most sincerely regreeted them. the whole Election has been a jugal, in which You have been an inactive Spectator. the Bostonians Pretend to be very Angry with the South Carolians. Massachusetts however seems to have been a Dupe.
          my Letters are confidential. I wish you would burn those which might be injurious if by any accident exposed.
          I inclose to you an extract of a Letter From Thomas to his Friend J Q, dated october 9th by a vessel from Amsterdam. I had not any Letters
          Weather yet very cold adieu, and a good Night for it is Bed Time, so Dream / of your
          
            A Adams—
          
        